DETAILED ACTION
The RCE filed 1/7/21 has been entered. Claims 1, 10, 19 and 28 have been amended and no claims have been cancelled.
Claims 1-2, 5-8, 10-14, 16, 19-20, 25, 28 and 30-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-8, 10-14, 16, 19-20, 25, 28 and 30-32 have been fully considered but they are not persuasive.
Applicant argues that Price and Ly do not teach “receiving, from the CoAP server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with a CoAP resource and a value of a part of the CoAP resource” as recited in the amended claim 1 and the similar limitations recited in amended claims 10, 19 and 28. Specifically, Applicant 
Therefore, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 10-14, 16, 19-20, 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over “Price et al.” (US PGPUB 2002/0140729) (Hereinafter Price) in view of “Ly et al.” (US PGPUB 2015/0067154) (Hereinafter Ly).
With respect to claim 1, Price teaches a method performed by a client (client 105; Fig. 1, [0018]) for handling data in a constrained network (Abstract), the method comprising:
transmitting, to a server (server 130; Fig. 1, [0018]), a first indication indicating a configuration enabling the client to receive a partial modification of resources (client generates a delta update query for list data items that are changed, the delta update query including a given timestamp and the client sends the delta update query to the server; Figs. 1 and 5, [0037]-[0038], [0043]-[0044]. The indication of a configuration enabling the client to receive a partial modification of resources is made when the client sends the delta update query because the server is notified that the client is capable of receiving delta updates (i.e., partial modification of resources).);
receiving, from the server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with a resource and a value of a part of the resource (upon receiving the delta update query, the server examines whether any data tuple in a list data has been updated since a given timestamp and when an update is identified, the server sends a delta update back to the client; [0038]-[0039], [0042]. A delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp; Figs. 1, 5 and 8, [0045], [0050]); and
maintaining an internal value of the part of the resource based on the second indication (the server sends a delta update back to the list data update unit 560 of client and the list data update unit 560 activates the list content renderer 540 to render the delta changes in the rendering window 505 so that the delta updates to the list data 170 may be consistently reflected in the rendered list data 530. The delta update is further processed so that the new timestamp is used to replace the previous timestamp; Figs. 1, 5 and 8, [0039], [0045], [0050]), wherein the second indication indicates a set of resources (based on the delta update 575, the rendered list data 530 in the rendering window 505 is updated that renders the portion of the rendered list data or data tuples (set of resources) that have been changed; Figs. 1, 5 and 8, [0021], [0024], [0039], [0045], [0050]).
Price does not teach a Constrained Application Protocol (CoAP) client, a CoAP server and CoAP resource(s).
However, Ly teaches a Constrained Application Protocol (CoAP) client, a CoAP server and CoAP resource(s) (A CoAP client 202 may perform a GET of an observable CoAP resource on a CoAP server 204; Fig. 2, [0028]-[0029]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Constrained Application Protocol to Price because Price discloses performing data retrieval ([0037]) and Ly suggests performing data retrieval using Constrained Application Protocol ([0028]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ly in the Price system in order to provide data reliability in low bandwidth and high congestion networks.

With respect to claim 2, Price as modified teaches the method according to claim 1. Price further teaches wherein the second indication identifies a version in time of the partial update of the CoAP resource (a delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp (version in time); Figs. 1, 5 and 8, [0045], [0050]).

With respect to claim 5, Price as modified teaches the method according to claim 1. Price further teaches wherein maintaining comprises comparing the second indication with a previously stored indication and updating the internal value of the part of the CoAP resource to a received value when the second indication is a consecutive value to the previously stored indication (the server sends a delta update back to the list data update unit 560 of client and the list data update unit 560 activates the list content renderer 540 to render the delta changes (i.e., the portion of the rendered list data or data tuples that have been changed) in the rendering window 505 so that the delta updates to the list data 170 may be consistently reflected in the rendered list data 530. The delta update is further processed so that the new timestamp is used to replace the previous timestamp; Figs. 1, 5 and 8, [0038]-[0039], [0045], [0050]).

With respect to claim 6, Price as modified teaches the method according to claim 1. Price further teaches wherein the first indication is comprised in a message indicating that the CoAP client subscribes to or requests partial information of one or more CoAP resources (client generates a delta update query for list data items that are changed (requests partial information of one or more resources), the delta update query including a given timestamp and the client sends the delta update query to the server; Figs. 1 and 5, [0037]-[0038], [0043]-[0044]).

With respect to claim 8, Price as modified teaches the method according to claim 1. Price further teaches wherein the transmitting the first indication comprises transmitting further an identification indicating the CoAP resource (identification 210 is used uniquely identify each data tuple; Fig. 2, [0022]-[0023]. Client generates a delta update query for list data items that are changed and the client sends the delta update query to the server; Figs. 1 and 5, [0037]-[0038], [0043]-[0044]. The client must use identification 210 to generate a delta update query for list data items that are changed).

With respect to claim 10, Price teaches a method performed by a server (server 130; Fig. 1, [0018]) for handling data in a constrained network, wherein the server provides data of a resource to a client (client 105; Fig. 1, [0018]) in the constrained network (Abstract), the method comprising:
receiving, from the client, a first indication indicating a configuration enabling the client to receive a partial modification of resources (client generates a delta update query for list data items that are changed, the delta update query including a given timestamp and the client sends the delta update query to the server and the server receives the delta update query; Figs. 1 and 5, [0037]-[0038], [0043]-[0044]. The indication of a configuration enabling the client to receive a partial modification of resources is made when the client sends the delta update query because the server is notified that the client is capable of receiving delta updates (i.e., partial modification of resources).);
obtaining, internally or from another communication device, an update of a part of the resource, wherein the update comprises a value (upon receiving the delta update query, the server examines whether any data tuple in a list data (at the server site 130) has been updated since a given timestamp and when an update is identified, the server sends a delta update back to the client; [0038]-[0039], [0042]. A delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp; Figs. 1, 5 and 8, [0045], [0050]); and
transmitting a second indication denoted as an Entity-tag attribute indicating a partial update associated with the resource and the value of the part of the resource (the server sends a delta update back to the list data update unit 560 of client and the list data update unit 560 activates the list content renderer 540 to render the delta changes in the rendering window 505 so that the delta updates to the list data 170 may be consistently reflected in the rendered list data 530. The delta update is further processed so that the new timestamp is used to replace the previous timestamp; Figs. 1, 5 and 8, [0039], [0045], [0050]. A delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp; Figs. 1, 5 and 8, [0045], [0050]), wherein the second indication indicates a set of resources (based on the delta update 575, the rendered list data 530 in the rendering window 505 is updated that renders the portion of the rendered list data or data tuples (set of resources) that have been changed; Figs. 1, 5 and 8, [0021], [0024], [0039], [0045], [0050]).
Price does not teach a Constrained Application Protocol (CoAP) client, a CoAP server and CoAP resource(s).
However, Ly teaches a Constrained Application Protocol (CoAP) client, a CoAP server and CoAP resource(s) (A CoAP client 202 may perform a GET of an observable CoAP resource on a CoAP server 204; Fig. 2, [0028]-[0029]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Constrained Application Protocol to Price because Price discloses performing data retrieval ([0037]) and Ly suggests performing data retrieval using Constrained Application Protocol ([0028]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ly in the Price system in order to provide data reliability in low bandwidth and high congestion networks.

With respect to claim 11, Price as modified teaches the method according to claim 10. Price further teaches further comprising: indicating support to send the partial modification of CoAP resources (upon receiving the delta update query, the server examines whether any data tuple in a list data (at the server site 130) has been updated since a given timestamp and when an update is identified, the server sends a delta update back to the client; [0038]-[0039], [0042]. A delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp; Figs. 1, 5 and 8, [0045], [0050]. The indicating support to send partial modification of resources is made when the server examines whether any data tuple in a list data has been updated since a given timestamp.).

With respect to claim 12, Price as modified teaches the method according to claim 10. Price further teaches further comprising: tagging the part of the CoAP resource with the second indication (a delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp; Figs. 1, 5 and 8, [0045], [0050]).

With respect to claim 13, Price as modified teaches the method according to claim 10. Price further teaches wherein the second indication identifies a version in time of the partial update of the CoAP resource (a delta update includes the delta changes to the list data, determined based on the timestamp included in the delta update query, and a new timestamp (version in time); Figs. 1, 5 and 8, [0045], [0050]).

With respect to claim 14, Price as modified teaches the method according to claim 10. Price further teaches wherein the transmitting comprises transmitting several second indications assigned to a same CoAP resource (list data update unit 560 of client keeps track of dynamic changes of the list data by sending delta update queries, upon receiving the delta update query, the server examines whether any data tuple in a list data has been updated since a given timestamp and when an update is identified, the server sends a delta update back to the client; Figs. 1, 5 and 8, [0037]-[0039], [0042], [0045], [0050]. The transmitting several second indications, which are assigned to the same resource is made when the client sends the delta update queries for the changes in the list data and the server sends the delta update corresponding to the delta update queries).

With respect to claim 16, Price as modified teaches the method according to claim 10. Price further teaches wherein the first indication is comprised in a message indicating that the CoAP client subscribes to or requests partial information of one or more CoAP resources (client generates a delta update query for list data items that are changed (requests partial information of one or more resources), the delta update query including a given timestamp and the client sends the delta update query to the server; Figs. 1 and 5, [0037]-[0038], [0043]-[0044]).

The limitations of claims 19-20 are rejected in the analysis of claims 1-2 respectively and these claims are rejected on that basis. Furthermore, Price discloses a device comprising a memory and a processing unit ([0051]) as recited in claim 19.

The limitations of claims 28 and 30-32 are rejected in the analysis of claims 10 and 12-14 respectively and these claims are rejected on that basis. Furthermore, Price discloses a device comprising a memory and a processing unit ([0051]) as recited in claim 28.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Ly and further in view of “Koujina” (US PGPUB 2009/0094323).
With respect to claim 7, Price as modified teaches the method according to claim 1. Price does not teach further comprising: receiving a full set of data of the CoAP resource; and the maintaining the internal value of the part of the CoAP resource comprises updating the internal value of a part of the full set of data taking the second indication into account.
However, Koujina teaches further comprising: receiving a full set of data of the CoAP resource; and the maintaining the internal value of the part of the CoAP resource comprises updating the internal value of a part of the full set of data taking the second indication into account (a contents list newly obtained is compared with a prestored contents list, it is judged whether newly added content is present or not based on the comparison result and the newly added content is displayed; Fig. 8, [0100]-[0103]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating a part of a full set of data to Price because Price discloses performing full and delta updates ([0037]) and Koujina suggests updating a part of a full set of data ([0102]).
One of ordinary skill in the art would be motivated to utilize the teachings of Koujina in the Price system in order to allow partial modifications of data to be updated more quickly.

The limitations of claim 25 are rejected in the analysis of claim 7 above and this claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murphy et al. US 2010/0257142. Discloses storing incremental updates reflecting changes to an original version of content.
Bonanni et al. US 2018/0039683. Discloses synchronizing document updates by identifying and replicating document modifications.
Darling. US 2018/0004766. Discloses determining the differences between a regenerated container file and an existing container file and sending the differences to a data storage.
McCuller. US 2006/0242157. Discloses a client modifying a reference file according to change instructions in a new delta file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
January 14, 2021